Execution Copy

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amendment (the “Amendment”) to that certain Amended and Restated
Employment Agreement made and entered into effective as of January 1, 2011, by
and between World Wrestling Entertainment, Inc., a Delaware corporation (the
“Company”), and Vincent K. McMahon (the “Executive”) (the “Agreement”) is
entered into and effective as of April 3, 2018. Certain capitalized terms shall
have the meaning ascribed to them in the Agreement.

WITNESSETH:

WHEREAS, the Executive and the Company desire to amend the Agreement as provided
herein;

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby agree that Section 1.3 of the Agreement shall be amended and
restated in its entirety to read as follows: 

“1.3. Outside Activities. The Executive shall devote substantially all of his
full working time to the business and affairs of the Company. Notwithstanding
the preceding sentence, the Executive may engage in such other business and
charitable activities that, in the good faith judgment of the Board, do not
violate Section 8, create a conflict of interest or the appearance of a conflict
of interest with the Company or materially interfere with the performance of his
obligations to the Company under this Agreement.  Notwithstanding the foregoing,
nothing in this Agreement, including Sections 8.3 and 9.1(i), shall preclude or
prevent the Executive from being a founder, owner, investor, officer, board
member, advisor, spokesperson of or otherwise being affiliated with Alpha
Entertainment, LLC in connection with its proposed professional football league
business venture to be known as the XFL; provided, however, that the Executive
will be required to devote substantially all of his full working time to the
business and affairs of the Company.”

Except as expressly or by necessary implication modified by this Amendment, the
terms and conditions of the Agreement are hereby ratified and confirmed without
limitation or exception and shall remain in full force and effect.  The
Agreement, as amended by this Amendment embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings,
whether oral or written, relating thereto.

The validity, interpretation, construction and performance of this Amendment
shall be governed by the laws of the State of Connecticut other than the
conflict of laws provision thereof. Jurisdiction over disputes with regard to
this Amendment shall be exclusively in the federal or state courts of the State
of Connecticut.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

﻿

﻿

﻿

 

 

 

 

﻿

 

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

 

 

﻿

 

By:

/s/ GEORGE A. BARRIOS

 

﻿

 

 

George A. Barrios

﻿

 

 

Co-President

﻿

 

 

 

﻿

 

 

              AND

﻿

 

 

AND

 

﻿

 

 

 

 

﻿

 

By:

/s/ FRANK A. RIDDICK, III

 

﻿

 

 

Frank A. Riddick, III

﻿

 

 

Chair, Compensation Committee

﻿

 

 

 

﻿

 

 

 

﻿

 

 

EXECUTIVE

﻿

 

 

 

﻿

 

By:

/s/ VINCENT K. MCMAHON

 

﻿

 

 

Vincent K. McMahon

﻿

 

 

 

﻿

 

 

 

﻿



 

--------------------------------------------------------------------------------